16‐934‐ag 
Cerny v. SEC                                           
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 7th day of September, two thousand seventeen. 
                     
PRESENT:  DENNY CHIN,  
                    SUSAN L. CARNEY, 
                                                   Circuit Judges.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

CHARLES M. CERNY, CLIFF BUXBAUM,  
                                                   Petitioners, 
                                                                                        16‐934‐ag 
                                         v.                              
                                
U.S. SECURITIES AND EXCHANGE COMMISSION,  
                                                   Respondent. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONERS:                                              CHARLES M. CERNY, pro se, Brooklyn, New 
                                                              York, and Cliff Buxbaum, pro se, Thousand 
                                                              Oaks, California. 
 
 

                                                 
           *    Because Judge Ralph K. Winter, originally assigned to this panel, recused himself 
from this case, the remaining two judges issue this order in accordance with Second Circuit 
Internal Operating Procedure E(b). 
FOR RESPONDENT:                                     STEPHEN G. YODER, Senior Litigation 
                                                    Counsel, Anne K. Small, General Counsel, 
                                                    Sanket J. Bulsara, Deputy General Counsel, 
                                                    Michael A. Conley, Solicitor, Catherine A. 
                                                    Broderick, Securities and Exchange 
                                                    Commission, Washington, D.C.  
                         
                        Appeal from a final order of the Securities and Exchange Commission. 

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the petition for review is DENIED.1 

                        Petitioners Charles M. Cerny and Cliff Buxbaum, proceeding pro se, seek 

review of a March 14, 2016 final order of the Securities and Exchange Commission (the 

ʺCommissionʺ) denying as untimely their claims for whistleblower awards.  We assume 

the partiesʹ familiarity with the underlying facts, procedural history, and issues on 

appeal. 

                         After discovering a notice on the Commissionʹs website advising of the 

caseʹs resolution, a development that made them potentially eligible for whistleblower 

awards based on securities fraud judgments obtained by the Commission, petitioners 

filed claims with the Commission seeking such awards.  The notice listed the deadline 

to file a claim as June 3, 2012, and petitioners submitted separate claims in 2014.2  The 

Commission denied the claims, concluding that they were untimely and that petitioners 

                                                 
            1 Petitionersʹ motion to compel the Securities and Exchange Commission to 
complete the administrative record, and the motions of non‐parties Denise Warren and Ahmed 
Amr for leave to file pro se amicus briefs in support of petitioners are also denied. 
            2  Buxbaum filed his March 30, 2014 claim on behalf of himself and three other 
individuals, including Cerny.  Cerny, who had not signed Buxbaumʹs claim, subsequently 
submitted his own claim on July 14, 2014. 
                                                      2 
had not demonstrated extraordinary circumstances warranting relief from the time bar.  

Petitioners timely petitioned for review. 

              We review the Commissionʹs whistleblower award determinations ʺin 

accordance with section 706 of Title 5.ʺ  15 U.S.C. § 78u‐6(f).  Accordingly, we will set 

aside an agency action only if it is ʺarbitrary, capricious, an abuse of discretion, or 

otherwise not in accordance with law,ʺ or if it is ʺunsupported by substantial evidence.ʺ  

5 U.S.C. § 706(2)(A), (E).  A whistleblower who wishes to apply for an award must 

submit an application within ninety days of the publication of a ʺNotice of Covered 

Actionʺ on the Commissionʹs website, ʺor the claim will be barred.ʺ  17 C.F.R. § 240.21F‐

10(a).  Nevertheless, ʺthe Commission may, in its sole discretion, waive any of the[] 

procedures [described in § 240.21F‐10] based upon a showing of extraordinary 

circumstances.ʺ  Id. § 240.21F‐8(a).   

              Petitioners acknowledge that they failed to meet the deadline, but argue 

that the quality of the information they provided to the Commission and the 

Commissionʹs alleged failure to properly catalogue petitionersʹ submissions constituted 

extraordinary circumstances warranting relief from the filing deadline.  An agencyʹs 

interpretation of its regulations, ʺregardless of the formality of the procedures used to 

formulate it, is ʹcontrolling unless plainly erroneous or inconsistent with the 

regulation[s].ʹʺ  Encarnacion ex rel. George v. Astrue, 568 F.3d 72, 78 (2d Cir. 2009) 

(alteration in original) (quoting Auer v. Robbins, 519 U.S. 452, 461 (1997)).  The 

Commission has consistently interpreted ʺextraordinary circumstancesʺ to require that a 

                                               3 
claimant demonstrate ʺthat the reason for the failure to timely file was beyond the 

claimantʹs control.ʺ  Special Appʹx at 3; see also Claim for Awards in Connection with 

Redacted & Redacted, Exchange Act Release No. 72,659, 2014 WL 3613224, at *3 (July 23, 

2014); Claim for Awards in Connection with Redacted Notice of Covered Action Redacted, 

Exchange Act Release No. 72,178, 2014 WL 1998521, at *2 (May 16, 2014); cf. Application 

of PennMont Secs., Exchange Act Release No. 61,967, 2010 WL 1638720, at *4‐5 (Apr. 23, 

2010) (comparing ʺextraordinary circumstancesʺ in another Commission rule to the 

doctrine of equitable tolling), pet. denied, 414 F. Appʹx 465 (3d Cir. 2011).  Petitioners fail 

to demonstrate how the Commissionʹs interpretation is plainly erroneous or 

inconsistent with the regulations.  Accordingly, we conclude that the Commissionʹs 

interpretation is controlling, see Encarnacion, 568 F.3d at 78, and, therefore, that the 

Commission did not abuse its discretion by determining that petitioners had not 

established extraordinary circumstances warranting relief from the claim filing 

deadline. 

              Petitioners also argue that the untimeliness of their applications should 

have been excused because they never received actual notice from the Commission of 

their potential eligibility for a whistleblower award.  Under the relevant regulation, 

however, the Commission is not required to provide actual notice to potential 

claimants.  It provides simply:  ʺWhenever a Commission action results in monetary 

sanctions totaling more than $1,000,000, the Office of the Whistleblower will cause to be 

published on the Commissionʹs Web site a ʹNotice of Covered Action.ʹʺ  17 C.F.R. 

                                               4 
§ 240.21F‐10(a); see also Securities Whistleblower Incentives and Protections, 76 Fed. Reg. 

34,300, 34,342‐43 (June 13, 2011) (rejecting commentersʹ request that the Office of the 

Whistleblower be ʺrequired to contact whistleblowers directly to inform them [of] a 

covered actionʺ).  Accordingly, the Commission did not abuse its discretion by 

declining to excuse the untimeliness of petitionersʹ claims based on their failure to 

receive actual notice from the Commission.  To the extent petitioners challenge the 

notice rule itself as arbitrary or capricious, adopting such a rule is within the scope of 

the Commissionʹs discretion, 15 U.S.C. § 78u‐6(j), and therefore lies beyond the scope of 

our current review.   

              We have considered petitionersʹ remaining arguments and conclude they 

are without merit.  Accordingly, we DENY the petition for review. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                               5